Citation Nr: 0211361	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service-connection for noise induced 
bilateral hearing loss.  

2.  Entitlement to service-connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that new and 
material evidence sufficient to reopen the veteran's claim of 
service-connection for ear damage had not been received.  

The Board notes that the RO issued a Supplemental Statement 
of the Case in June 2001 addressing service-connection for 
hearing loss and tinnitus.  At the February 2002 Travel Board 
Hearing the veteran and his representative agreed that the 
issues on appeal were entitlement to service-connection for 
bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Noise induced bilateral hearing loss is not shown in 
service or for many years after service.  

2.  Bilateral tinnitus is not shown in service or for many 
years after service.  


CONCLUSIONS OF LAW

1.  Noise induced bilateral hearing loss was not incurred in 
or aggravated during active service and may not be presumed 
to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2001).  

2.  Bilateral tinnitus was not incurred in or aggravated 
during active service and may not be presumed to have been 
incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The April 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C. §§ 5102, 5103A (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C. 
§ 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1131 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

Service medical records do not show that the veteran 
complained of or was seen for any type of hearing loss or 
tinnitus.  His hearing was 15/15 on his December 1945 Report 
of Physical Examination of Enlisted Personnel Prior to 
Discharge, Release from Active Duty or Retirement.  15/15, 
bilaterally, has been recognized as normal hearing acuity by 
the United States Court of Appeals for Veterans Claims 
(Court) in Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

Post service VA medical records show that in February 1956 
the diagnosis was tinnitus.  The ear, nose and throat 
examination was negative.  Private medical records show that 
in January 1966 the veteran reported bilateral tinnitus since 
exposure to loud noise in service.  The diagnosis was partial 
bilateral sensorineural hearing loss.  

In January 2002 a private physician wrote that the veteran's 
ear canal, as well as the tympanic membranes, appeared normal 
to examination.  The hearing test suggested that the veteran 
had a component of noise induced hearing loss in addition to 
hearing loss due to aging.  The specific loss of hearing at 
the frequency of 4000 hertz was fairly diagnostic of noise 
induced hearing loss, and the veteran had that specific 
pattern on his audiogram.  

At the February 2002 Travel Board hearing the veteran 
testified that he was exposed to noise from explosions while 
in service.  He contended that damage was done inside of his 
eardrum.  The veteran stated that the ringing started right 
away but he did not seek treatment because he thought it 
would eventually go away.  He testified that he was hired at 
Delta in 1953 and that he worked for 31 years in aircraft 
maintenance.  The veteran stated that he frequently wore jet 
muffs because the environment was very noisy.  The noise 
would aggravate the ringing in his ears that is why he wore 
the ear protection.  

The Board finds that the veteran's testimony regarding noise 
exposure during service is credible.  However, even 
considering such exposure during service, and that there is 
evidence of current tinnitus and hearing loss as defined by 
the VA, a nexus between the assumed noise exposure and the 
current tinnitus and hearing loss is not established.  

Noise induced bilateral hearing loss and tinnitus were not 
shown to have been present in service.  There is no competent 
medical evidence linking the veteran's current noise induced 
bilateral hearing loss and tinnitus to his noise exposure in 
service.  A hearing loss disability or tinnitus is not 
verified over a long period following the veteran's release 
from active service.  

The veteran has testified to post service noise exposure in 
addition to noise exposure in service.  Although the private 
physician has stated that the veteran had a component of 
noise induced hearing loss he has not indicated that the in-
service noise exposure as opposed to the post service noise 
exposure induced the veteran's current hearing loss.  
Moreover, the private physician stated that a component of 
the veteran's hearing loss was also due to aging.  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C. §§ 1101, 1112, 1113 (2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Noise induced bilateral hearing loss and tinnitus were not 
shown to have been present in service.  Noise induced 
bilateral hearing loss and tinnitus were not verified over a 
long period following the veteran's release from active 
service.  The veteran's active duty ended in December 1945 
and the first medical evidence of tinnitus was in February 
1956, over 10 years after the veteran's separation from 
service.  The first medical evidence of noise induced 
bilateral hearing loss was in January 1966, over 20 years 
after the veteran's separation from service.  The evidence 
does not show that noise induced bilateral hearing loss or 
tinnitus was manifested in service or to a compensable degree 
within one year after the veteran's termination of service.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service-connection for 
noise induced bilateral hearing loss or tinnitus on a direct 
basis or presumptively under the provisions of 38 C.F.R. §§ 
3.307, 3.309 (2001).  



ORDER

Service-connection for noise induced bilateral hearing loss 
is denied.

Service-connection for bilateral tinnitus is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

